Learned, P. J.:
This was an action under the so-called “civil damage” act.. There was proof tending to show that the plaintiff lived in Yer*253mont; that the plaintiff’s servant took the plaintiff’s team of horses into his State, in the ordinary course of his care of them; that in this State the servant drank a glass of liquor at the defendant’s store and purchased whisky there; that he returned to Yermont in an intoxicated condition; that he put one of the team, a mare, into the barn ; that he left the barn-door open; that the wind blew in upon the mare and caused her sickness and death. The plaintiff was nonsuited.
During the trial the plaintiff asked leave to amend the complaint by alleging a statute of Yermont similar in character to the “civil damage” act. The defendant objected. The case states that “the court allowed the amendment of the Yermont statute to be read, and the same was not received in evidence.” This is so expressed that we do not know whether there was an intention to amend the complaint or not. But on examining the complaint we find that no amendment was made. And it is said that the Yermont statute was not received in evidence. Foreign laws are facts, and must be proved; and there is no proof 'in the case as to the Yermont statute or its contents. Whatever was said by the learned justice in regard to the Yermont statute is not material, because no proof is before us in the case as to the terms or even as to the existence of that statute.
Several cases cited by counsel are instances where a wrongful act, done in one State, has caused injury to a person there, and that person or his representative has sued to recover damages for such injury in another State. (Leonard v. Col. Steam N. Co., 84 N. Y., 48; Whitford v. Panama R. R. Co., 23 id., 465; Richardson v. N. Y. C. R. R., 98 Mass., 85.)
The present is not quite such a case. The sale of liquor was not a wrongful act, either at common law or by the statute. It might have been an act which the defendant was specially licensed to dos by the authorities of the State. The plaintiff urges that a sale of a glass to be drank on the premises, and of two bottles to be carried away, must have violated some part of the excise law. But under the civil damage act it is of no consequence whether or not the vendor was licensed. We need not, therefore, consider the subject of the excise law. The wrongful act which caused the injury to the plaintiff was the act of Connelly, his servant, and was done in *254Vermont. The plaintiff undoubtedly had a right of action against Connelly for negligence, on which he could ha-ve sued in Vermont, and probably here also. But our statute gives a cause of action for the injury, and this, as it is a special statutory- provision, must refer to an injury done in this State. It cannot be intended to have an extra-territorial effect. The statute is.p.ccuiiar, in that it makes an innocent man liable for the wrongful act of another. But we are confident that its effect must be limited to the State. This case is similar to that of Le Forest v. Tolman (117 Mass., 109). There the defendant owned a dog in Massachusetts. The dog strayed into New Hampshire, and bit plaintiff. The plaintiff claimed to make the defendant liable on a Massachusetts statute, making every owner of a dog liable in double damages to every person injured. But it was held that the action could not be sustained. (See cases there cited.)
Our statute, as it were, imposes upon certain injuries this quality, viz.: that a person is liable for the injuries who did not cause them. It does not give that quality to an injury caused out of the State.
The judgment should be affirmed, with costs.
Present — Learned, P. J., and Bookes, J.; Landon, J., not acting.
Judgment affirmed, with costs.